Case 2:19-cv-02105-PKH Document 18            Filed 09/29/20 Page 1 of 1 PageID #: 648




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION




SCOTTY SHREEVE                                                               PLAINTIFF

v.                               CASE NO. 2:19-CV-2105

ANDREW M. SAUL, Commissioner,
Social Security Administration                                               DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this September 29, 2020.



                                          /s/P. K. Holmes III
                                          P. K. HOLMES III
                                          U.S. DISTRICT JUDGE
